                                                          Case 4:20-cv-05616-PJH Document 4 Filed 08/12/20 Page 1 of 2



                                                   1   VENABLE LLP
                                                       Amit Rana (SBN 291912)
                                                   2     Arana@venable.com
                                                       101 California Street, Suite 3800
                                                   3   San Francisco, CA 94111
                                                       Telephone:     415.653.3750
                                                   4   Facsimile:     415.653.3755
                                                   5   Attorneys for Plaintiff
                                                       OLYMPIC MEDIA, LLC
                                                   6

                                                   7

                                                   8                                UNITED STATES DISTRICT COURT
                                                   9                               NORTHERN DISTRICT OF CALIFORNIA
                                                  10

                                                  11   OLYMPIC MEDIA, LLC, a Virginia limited          Case No. 3:20-cv-05616
                                                       liability company,
                                                  12
                                                                      Plaintiff,
              101 CALIFORNIA STREET, SUITE 3800




                                                  13                                                   PLAINTIFF OLYMPIC MEDIA, LLC’S
                    SAN FRANCISCO, CA 94111




                                                              v.                                       CERTIFICATION OF NON-PARTY
VENABLE LLP




                                                  14                                                   INTERESTED ENTITIES OR PERSONS
                         415.653.3750




                                                       ITERABLE, INC., a Delaware corporation,         (N.D.L.R. 3-15)
                                                  15
                                                                      Defendant.
                                                  16

                                                  17

                                                  18

                                                  19

                                                  20

                                                  21

                                                  22

                                                  23

                                                  24

                                                  25

                                                  26

                                                  27

                                                  28
                                                                                      PLAINTIFF OLYMPIC MEDIA, LLC’S CERTIFICATION OF NON-PARTY
                                                                                                    INTERESTED ENTITIES OR PERSONS (N.D.L.R. 3-15)
                                                          Case 4:20-cv-05616-PJH Document 4 Filed 08/12/20 Page 2 of 2



                                                   1           Pursuant to Civil L.R. 3-15, the undersigned certifies that the following listed persons,
                                                   2   associations of persons, firms, partnerships, corporations (including parent corporations) or other
                                                   3   entities (i) have a financial interest in the subject matter in controversy or in a party to the
                                                   4   proceeding, or (ii) have a non-financial interest in that subject matter or in a party that could be
                                                   5   substantially affected by the outcome of this proceeding:
                                                   6           Ryan Coyne, Founder, CEO & Member of Olympic Media, LLC, has a financial interest
                                                   7   in the plaintiff.
                                                   8

                                                   9    Dated: August 12, 2020                               VENABLE LLP
                                                  10
                                                                                                                   /s/ Amit Rana
                                                  11                                                  By:          AMIT RANA
                                                  12                                                         Attorneys for Plaintiff
              101 CALIFORNIA STREET, SUITE 3800




                                                                                                             OLYMPIC MEDIA, LLC
                                                  13
                    SAN FRANCISCO, CA 94111
VENABLE LLP




                                                  14
                         415.653.3750




                                                  15

                                                  16

                                                  17

                                                  18

                                                  19

                                                  20

                                                  21

                                                  22

                                                  23

                                                  24

                                                  25

                                                  26

                                                  27

                                                  28                                                 1
                                                                                      PLAINTIFF OLYMPIC MEDIA, LLC’S CERTIFICATION OF NON-PARTY
                                                                                                    INTERESTED ENTITIES OR PERSONS (N.D.L.R. 3-15)
